UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
PRISCILLA MARLENE WELCH,

                        Plaintiff,
                                               MEMORANDUM & ORDER
            -against-                          17-CV-6764 (JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      Daniel Adam Osborn, Esq.
                    Osborn Law
                    43 West 43rd Street, Suite 131
                    New York, New York 10036

For Defendant:          Mary M. Dickman, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        610 Federal Plaza
                        Central Islip, New York 11722

SEYBERT, District Judge:
            Plaintiff Priscilla Marlene Welch (“Plaintiff”) brings

this action pursuant to Section 205(g) of the Social Security Act,

42 U.S.C. § 405(g),      challenging     the   Commissioner   of    Social

Security’s (the “Commissioner”) denial of her application for

social security disability insurance benefits.         (Compl., D.E. 1,

¶¶ 1-10.)   Pending before the Court are the parties’ cross-motions

for judgment on the pleadings.         (Pl. Mot., D.E. 13; Comm’r Mot.,

D.E. 17.) For the following reasons, Plaintiff’s motion is GRANTED

and the Commissioner’s motion is DENIED.
                                  BACKGROUND1

            On   April 7,    2015,     Plaintiff       filed    for    disability

insurance    benefits,      alleging       that    since       March 13,     2015,

sarcoidosis (lung and liver), bipolar disorder, a hysterectomy,

and temporomandibular joint dysfunction (“TMJ”) have rendered her

disabled.    (R. 62; see also R. 183.)          After Plaintiff’s claim was

denied,     (R. 73-76),     she     requested      a    hearing       before    an

Administrative Law Judge (“ALJ”), (R. 80).              On November 29, 2016,

Plaintiff appeared with her attorney for a hearing, during which

a vocational expert (“VE”) testified.             (Hr’g Tr., R. 29-61.)        In

a decision dated May 26, 2017, the ALJ found that Plaintiff was

not disabled.      (R. 14-23.)       On September 21, 2017, the Social

Security    Administration’s      Appeals    Council       denied     Plaintiff’s

request for review and the ALJ’s decision became the final decision

of the Commissioner.      (R. 1-4.)

            Plaintiff filed this action on November 20, 2017 and

moved for judgment on the pleadings on May 14, 2018.                   (Pl. Br.,

D.E. 13-1.) The Commissioner opposed Plaintiff’s motion and cross-

moved for judgment on the pleadings on August 27, 2018.                    (Comm’r

Br., D.E. 17-1.)    Plaintiff opposed the Commissioner’s motion and


1 The background is derived from the administrative record (“R”)
filed by the Commissioner on March 15, 2018. (R., D.E. 12.)
For purposes of this Memorandum and Order, familiarity with the
administrative record is presumed. The Court’s discussion is
strictly limited to the challenges and responses raised in the
parties’ briefs.
                                       2
replied in further support of her motion on October 28, 2018. (Pl.

Opp., D.E. 20.)

                               DISCUSSION

I.   The ALJ’s Decision

           The   ALJ   determined   that   Plaintiff   had   the   residual

functional capacity (“RFC”)

           to    perform  light   work   as  defined   in
           20 CFR 404.1567(b)      except     she     can
           occasionally[:]
              x stoop,
              x crouch,
              x crawl,
              x kneel,
              x squat or
              x climb,
           and she is limited to[:]
              x simple, unskilled, routine repetitive
                 tasks i[n] a
              x low[-]stress work environment, and she
                 can
              x occasionally interact appropriately with
                 co-workers, the general public and
                 supervisors.

(R. 18 (bullet points added).)      The ALJ found that while Plaintiff

was unable to perform her past relevant work as a junior high

school teacher and community worker, (R. 18, 21), considering her

RFC, age, education, and work experience, Plaintiff could make a

successful adjustment to work existing in significant numbers in

the national economy, (R. 22).          The ALJ determined that as a

result, Plaintiff was not disabled.        (R. 23.)




                                    3
II. Analysis

              Plaintiff argues that the ALJ failed to specify what

weight   he    gave   to        the   opinions   of   her    treating     physicians,

psychiatrist Dr. Antal Borbely and neurologist Dr. Bradley Cohen.

(Pl. Br. 12-14.)            Plaintiff also argues that the RFC is not

supported by substantial evidence because the ALJ did not consider

Plaintiff’s bilateral carpal tunnel syndrome (“CTS”) and because

the   ALJ    did    not    perform      a    function-by-function         analysis    of

Plaintiff’s abilities.            (Pl. Br. at 14-17.)

              The   Commissioner         contends     that    because     substantial

evidence supports the ALJ’s physical RFC finding, there was no

need for the ALJ to conduct a function-by-function assessment.

(Comm’r Br. at 13-18.)            Additionally, the Commissioner argues that

Plaintiff’s treating physicians did not give “medical opinions”

and   that    substantial         evidence    supports      the   ALJ’s    mental    RFC

finding.      (Comm’r Br. at 18-23.)

              “Before an ALJ classifies a claimant’s RFC based on

exertional levels of work (i.e., whether the claimant can perform

sedentary, light, medium, heavy, or very heavy work), he ‘must

first    identify         the    individual’s       functional      limitations       or

restrictions and assess his or her work-related abilities on a

function-by-function basis . . . .’”                Cichocki v. Astrue, 729 F.3d

172, 176 (2d Cir. 2013) (quoting Titles II & XVI: Assessing

Residual Functional Capacity in Initial Claims, SSR 96-8P, 1996 WL

                                             4
374184, at *2 (S.S.A. July 2, 1996) (“SSR 96-8P”)).                      However,

remand is not necessary for failure to perform an “explicit

function-by-function analysis” “[w]here an ALJ’s analysis at Step

Four     regarding       a     claimant’s      functional       limitations     and

restrictions affords an adequate basis for meaningful judicial

review, applies the proper legal standards, and is supported by

substantial    evidence        such    that   additional    analysis    would    be

unnecessary or superfluous.”            Id. at 177.

            Here,        the     ALJ   noted     that    Plaintiff’s         EMG/NCV

(electromyography/nerve            conduction      velocity)       testing      was

“consistent with a bilateral C5/C6 radiculopathy with bilateral

carpal     tunnel    syndrome.”         (R. 20.)        Those    conditions     and

Plaintiff’s complaints of pain and numbness in her fingers and

hands are well documented.             (E.g., R. 483-84; R. 488-90; R. 507;

R. 524; see also R. 231-32.)             However, the ALJ did not discuss

what     impact,    if    any,    Plaintiff’s      bilateral     CTS   and    C5/C6

radiculopathy would have on her ability to lift, carry, push, pull,

feel, finger, or handle, for example. The ALJ found that Plaintiff

could perform “light work” with physical limitations only for

stooping, crouching, crawling, kneeling, squatting, and climbing.

(R. 18.)

            Notwithstanding consultative examiner Dr. Wolf’s note

that there is “[n]o limitation . . . on [the] use of [Plaintiff’s]

hands for fine or gross activities” and that she is “mildly limited

                                          5
for lifting,” (R. 510; see R. 19), the ALJ’s failure to explicitly

address Plaintiff’s capacity to use her hands and fingers is

significant: “Light work” requires “lifting no more than 20 pounds

at a time with frequent lifting or carrying of objects weighing up

to 10 pounds,” and may involve “some pushing and pulling of

arm . . . controls.”    20 C.F.R. § 404.1567(b).              Further, based on

the VE’s testimony, the ALJ found that Plaintiff could perform the

work of a routing clerk, photocopy machine operator, or packing

line worker.     (R. 22.)     The jobs of routing clerk and photocopy

machine operator require “frequent” handling and fingering, and

the job of packing line worker requires “frequent” fingering and

“constant” handling.        Routing Clerk, Dictionary of Occupational

Titles (“DICOT”) 222.687-022; Photocopying-Machine Operator, DICOT

207.685-014; Packing-Line Worker, DICOT 753.687-038.

           Considering the above, the Court does not find that a

function-by-function analysis of possible limitations on the use

of Plaintiff’s hands and fingers would have been “unnecessary or

superfluous.”     See Cichocki, 729 F.3d at 177 (“Remand may be

appropriate . . . where      an   ALJ       fails    to   assess   a   claimant’s

capacity to perform relevant functions, despite contradictory

evidence in the record, or where other inadequacies in the ALJ’s

analysis frustrate meaningful review.”).              Based on the record, the

Court   cannot   determine    whether       the     ALJ   (1) assessed   no   such

limitations or (2) failed to assess whether such limitations were

                                        6
present.     See SSR 96-8P, 1996 WL 374184, at *4 (“[A] failure to

first make a function-by-function assessment of the individual’s

limitations    or   restrictions   could   result    in   the   adjudicator

overlooking some of an individual’s limitations or restrictions.”)

Thus, this matter requires remand.2         On remand, the ALJ shall

conduct a function-by-function analysis of Plaintiff’s capacity to

perform tasks that could be affected by her bilateral CTS, C5/C6

radiculopathy, and pain and numbness in her fingers and hands,

such as her abilities to lift, carry, handle, and finger.

                              CONCLUSION

             For the foregoing reasons, Plaintiff’s motion (D.E. 13)

is GRANTED and the Commissioner’s motion (D.E. 17) is DENIED. This

matter is REMANDED for proceedings consistent with this Memorandum

and Order.

             The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.

                                        SO ORDERED



                                        /s/ JOANNA SEYBERT______
                                        Joanna Seybert, U.S.D.J.

Dated:       September   10 , 2019
             Central Islip, New York




2 Because the Court remands on this ground, it does not reach the
other arguments the parties raise in their briefs.
                                    7
